United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1087
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                               Marcus T. Taylor

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                         Submitted: December 14, 2020
                            Filed: March 3, 2021
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, LOKEN and MELLOY, Circuit Judges.
                              ____________

MELLOY, Circuit Judge.
       Defendant Marcus T. Taylor pleaded guilty to six drug trafficking offenses and
two firearm offenses. The district court1 sentenced him to 292 months’ imprisonment,
a sentence at the bottom of the United States Sentencing Guidelines advisory range.
Reviewing for procedural error applying the plain error standard, and for substantive
reasonableness applying the abuse-of-discretion standard, we affirm.

                                          I.
       After conducting a series of video-recorded controlled purchases of cocaine
from Taylor using a confidential informant, officers in Missouri obtained a search
warrant for Taylor’s home. Immediately prior to executing the warrant, officers
arranged an additional controlled buy at a location away from the home. At the buy,
officers searched Taylor’s car and found a small bag of cocaine and a scale. They did
not arrest Taylor at the buy.

      While executing the warrant at Taylor’s home, officers searching Taylor’s
bedroom found a bag containing 24 grams of cocaine base, two digital scales, two
boxes of plastic bags, $1,522 cash, and a box of baking soda. Officers also
discovered a hidden compartment in the floor of Taylor’s bedroom closet. The
compartment contained over $143,000 cash in six plastic bags, 343 grams of powder
cocaine, four handguns, four loaded magazines, and over 100 rounds of ammunition.
Some of the cash had been used in one of the controlled buys. Finally, officers
discovered another digital scale and a loaded semi-automatic rifle in a backyard shed.

      Three months later, a grand jury returned an eight count indictment and a
warrant issued. Nine months after the warrant issued, officers in Arkansas found
Taylor in possession of a stolen semi-automatic pistol, arrested him, and returned him
to Missouri. After a series of continuances and one substitution of counsel, Taylor’s


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
case was scheduled for a jury trial. On the morning trial was to begin, Taylor pleaded
guilty to: four counts of distributing of cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(C);
one count of possessing with intent to distribute cocaine base, 21 U.S.C. § 841(a)(1),
(b)(1)(C); one count of possessing with intent to distribute cocaine, 21 U.S.C.
§ 841(a)(1), (b)(1)(C); one count of possessing a firearm in furtherance of a crime of
violence, 18 U.S.C. § 924(c)(1)(A)2; and one count of possessing a firearm as a felon
and armed career criminal, 18 U.S.C. §§ 922(g)(1) and 924(e)(1).

       Taylor made no objections to the Presentence Investigation Report (PSR), and
the district court accepted its facts as uncontested. The PSR identified an advisory
guidelines range of 292–365 months based on the career offender provisions of
U.S.S.G. § 4B1.1. Given an otherwise extensive criminal history, this range
overlapped with the range that would have applied even without application of the
career offender provisions (248–295 months based on range of 188–235 months for
the drug offenses and a mandatory consecutive 60 months for the § 924(c)(1)(A)
firearm offense). The government recommended a sentence at the bottom of the
advisory range, 292 months, emphasizing: the several firearms; the apparent scale of
Taylor’s drug operation based on the $144,000; and Taylor’s extensive criminal
history. Defense counsel requested a sentence below the advisory range, citing 18
U.S.C. § 3553(a) and directing the district court to a paragraph of the PSR discussing
mitigating factors from Taylor’s personal life, including his father’s drug use and
incarceration during Taylor’s childhood as well as various health issues Taylor faces.


      2
        Taylor’s indictment charged the 18 U.S.C. § 924(c)(1)(A) count as possessing
a firearm in furtherance of a drug trafficking crime and recited facts concerning the
firearms found at his home during execution of the search warrant. The facts he
admitted to at his change of plea hearing comport with the indictment. The district
court’s judgment, however, describes this count as possessing a firearm in furtherance
of a crime of violence. Any scrivener’s error in this regard is harmless as the
statutory provision covers both descriptions, and the admitted facts support the
conviction.

                                          -3-
In imposing a sentence of 292 months pursuant to § 3553(a), the district court
emphasized Taylor’s criminal history and the scale of the immediate drug offenses
based on the amount of cash seized.

       Taylor did not appeal, but eight months later, he filed a motion pursuant to 28
U.S.C. § 2255 seeking to vacate his sentence, asserting that his attorney failed to file
an appeal even though he asked her to do so. The district court held a hearing,
received testimony from Taylor and the attorney, and authorized Taylor to file an
untimely direct appeal of his sentence. In doing so, the district court noted skepticism
as to Taylor’s assertions but allowed the appeal “out of an abundance of caution.”

                                         II.
       On appeal, Taylor argues the district court committed procedural error at
sentencing by failing to adequately consider and explain application of the § 3553(a)
factors. In particular, he argues the district court failed to consider the personal
mitigating factors bearing upon Taylor’s upbringing and mental and physical health.
In addition, he argues the ultimate sentence imposed is substantively unreasonable.

       Because Taylor did not assert procedural error below, we review only for plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009) (plain error review
permits relief if an error occurred below that was “not . . . intentionally relinquished
or abandoned,” was “clear or obvious” at the time it occurred, “affected the
appellant’s substantial rights,” and was of such a nature that it “seriously affect[ed]
the fairness, integrity or public reputation of judicial proceedings” (citation omitted)).
Here, although the district court’s discussion of the § 3553(a) factors was limited, we
find no error. Defense counsel specifically addressed the issues Taylor now raises on
appeal through reference to the relevant facts as set forth in the PSR. The court
imposed sentence immediately after defense counsel brought these facts to the court’s
attention. The experienced district court judge in this case is well aware of the
§ 3553(a) factors. The choice to emphasize criminal history and the facts of the

                                           -4-
offense in the face of counsel’s mitigation argument does not demonstrate a failure
to consider the mitigating factors. Further, the mitigating factors, as presented, are
not so detailed, facially compelling, or unusual as to suggest Taylor has demonstrated
prejudice. In any event, even if we were to find error and prejudice, nothing Taylor
presents to our court suggests a failure to grant relief as to this issue would affect “the
fairness, integrity or public reputation of judicial proceedings.” United States v.
Olano, 507 U.S. 725, 736 (1993).

       Regarding substantive reasonableness, the parties agree that abuse-of-
discretion review applies. In conducting our review, we may apply a non-binding
presumption of reasonableness to Taylor’s within-range sentence. See Gall v. United
States, 552 U.S. 38, 51 (2007) (“If the sentence is within the Guidelines range, the
appellate court may, but is not required to, apply a presumption of reasonableness.”);
United States v. Farmer, 647 F.3d 1175, 1178 (8th Cir. 2011). “[T]he presumption
reflects the fact that, by the time an appeals court is considering a within-Guidelines
sentence on review, both the sentencing judge and the Sentencing Commission will
have reached the same conclusion as to the proper sentence in the particular case.”
Rita v. United States, 551 U.S. 338, 347 (2007) (“That double determination
significantly increases the likelihood that the sentence is a reasonable one.”). Here,
we find none of Taylor’s arguments sufficient to overcome the presumption. District
courts enjoy “broad discretion” in applying the sentencing factors. United States v.
Ruiz-Salazar, 785 F.3d 1270, 1273 (8th Cir. 2015). Taylor’s extensive criminal
history, the scale of the enterprise as reflected in the amount of cash and number of
guns in his home, and his continued use of firearms after leaving Missouri all
demonstrate the reasonableness of the sentence imposed. The unfortunate mitigating
factors he asserts are not so unusual or compelling as to demonstrate the district court
abused its discretion by emphasizing other factors.

       We affirm the judgment of the district court.
                       ______________________________

                                           -5-